Citation Nr: 1419929	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  11-09 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome.

2.  Entitlement to service connection for surgical scars secondary to bilateral carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1987 to February 1988 and in September 1990.  He also served with the Rhode Island Air National Guard from May 1987 to 2012 with several periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2013 and accepted such a hearing in lieu of an in-person hearing before a member of the Board.  A transcript of the hearing has been associated with the claims file.

The Board notes that in addition to the paper claims file there is a Virtual VA electronic claims file associated with the Veteran's claim.  


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran has bilateral carpal tunnel syndrome that is etiologically related to service.

2.  The evidence of record does not show that the Veteran has surgical scars secondary to bilateral carpal tunnel syndrome that are etiologically related to service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for surgical scars secondary to bilateral carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.110 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

The Board finds that VA's duty to notify the Veteran has been met.  The record reflects that prior to the initial adjudication of the Veteran's claims for service connection, the Veteran was mailed a letter in February 2010 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The February 2010 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA's duty to assist the Veteran has also been met.  Service treatment records, and identified VA treatment records and private treatment records have been associated with the claims file.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence. 

The Board acknowledges that no VA medical examination or medical opinion has been obtained with respect to either claim.  The VA must provide a VA medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the current disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has current diagnoses of bilateral carpal tunnel syndrome and surgical scars secondary to bilateral carpal tunnel syndrome.  Further, there is evidence indicating that the Veteran suffered from bilateral carpal tunnel syndrome while he was in the Rhode Island Air National Guard.  However, there is no indication that the Veteran's current diagnoses are related to or caused by his service.  The Board acknowledges that the Veteran submitted a private medical opinion noting that the Veteran's years of service in "aircraft maintenance would have a direct causative affect or the very least significant exacerbating affect on his upper extremity neuropathic symptoms."  However, as discussed in detail below, the Veteran only served sporadically in the National Guard and his main profession was a mechanic for the U.S. Postal Service.  The private medical opinion does not address how the Veteran's work as a mechanic in his daily career would affect the analysis.  Additionally, while the Veteran has several line of duty determinations regarding other disabilities that occurred during periods of ACDUTRA, there is no line of duty determination of record for the Veteran's bilateral carpal tunnel syndrome.  Given the foregoing, examinations, and etiological opinions, need not be obtained.  McLendon, 20 Vet. App. 79; see also 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Legal Criteria

The Veteran asserts that he suffers from the bilateral carpal tunnel syndrome and surgical scars secondary to bilateral carpal tunnel syndrome as a result of his service as a mechanic for the Rhode Island Air National Guard.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may alternatively be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 39 C.F.R. § 3.310(b); Allen v. Brown, 8 Vet. App. 374 (1995).  

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by INACDUTRA.  38 U.S.C.A. §§ 101(24), 106 (West 2002 & Supp. 2013).  ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.  38 U.S.C.A. § 101(22)(a), (c).

A service connection claim based on a period of ACDUTRA must be based on a showing that a disease or injury was incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  For any period of INACDUTRA, there must be a showing of an injury incurred in or aggravated in the line of duty.  

Presumptive service connection does not apply to periods of ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

A review of the service treatment records shows no evidence of carpal tunnel syndrome during the Veteran's active duty service.  Additionally, a review of the record shows that the Veteran did not receive treatment for carpal tunnel syndrome at a military treatment facility during his service in the National Guard.  In November 2008, the Veteran has a physical profile serial report noting that he was restricted from pulling or lifting more than 10 pounds because of his bilateral hands/wrists.  Also of record is an April 2009 note from the Rhode Island Hand and Orthopaedic Center that notes that following his bilateral carpal tunnel syndrome surgery the Veteran should not return to work full duty for approximately 16 to 20 weeks.  A May 2009 medical note stated that the Veteran would have surgery at the end of May for his left wrist, then therapy, then surgery for his right wrist.  He was placed on "P4E4 as of May 23, 2009," and was not cleared for physical therapy for 12 months.  In a March 2010 health history questionnaire, the Veteran noted that he had bilateral carpal tunnel symptoms in 2009 and had since recovered and had no other problems.     

In 2011, the Veteran went through Medical Evaluation Board proceedings and was eventually retired for disabilities including left and right knee meniscus tears, back pain, and depressive disorder.  Of record are line of duty determinations for each disability finding that they occurred "in line of duty" and a significant number of medical treatment records for the disabilities.  There are no such records for the Veteran's bilateral carpal tunnel syndrome.  

A review of post-service medical treatment records shows treatment for bilateral carpal tunnel syndrome in 2013.  In March 2013 the Veteran had an occupational therapy consultation.  The Veteran reported that the "pins and needles" in his hands had returned recently and he was given bilateral wrist sprints for his carpal tunnel syndrome.  In July 2013, the Veteran requested assistance with his disability claim and was told that primary care providers do not usually become involved in the claims.  Upon examination, the Veteran reported recurrent symptoms and tingling in his hands.  The Veteran also reported difficulty stretching his fourth and fifth fingers of each hand.  He noted that he worked as a U.S. Postal Service mechanic until he was terminated in March 2010 because he was away from the job for military training.  The examiner noted that the Veteran had an outside EMG in March 2013, and diagnosed carpal tunnel syndrome.  

The Veteran has also submitted private treatment records.  An October 2008 treatment record shows complaints of numbness involving the palmar surface of the tips of all digits of both hands.  An examiner carried out a nerve conduction study and electromyography.  Based on the nerve conduction study, the examiner diagnosed moderately severe bilateral carpal tunnel syndrome and left-sided ulnar sensory neuropathy with compression of that nerve in the Canal of Guyon.  Also in October 2008, the Veteran was seen for physical therapy and given a hand splint.  The treatment provider noted that his job description at that time was "Post Office, Mechanic."  A May 2009 surgical report shows that the Veteran had a left open carpal tunnel release, and release left canal of Guyon.  In June 2009, following surgery, the Veteran was seen for physical therapy.  In February 2013, the Veteran was seen for an initial consultation for numbness in both hands.  The examiner noted a history of bilateral carpal tunnel syndrome.  The examiner noted that he would follow up for evaluation of probable bilateral carpal tunnel syndrome.  In March 2013, the Veteran was seen for an evaluation for employment benefits.  The examiner noted that the Veteran was at maximum medical improvement and "may be considered to be a permanent partial disability."  The Veteran reported numbness and tingling with activities of daily living.  The examiner noted that he was "disabled for his usual and customary job as a fender and body repairman" because of his "inability to use tools and other appliances."  

In April 2011, the Veteran submitted a private medical opinion from Dr. L.L.  Dr. L.L. noted that the Veteran had been seen for upper extremity pain at the elbows and persistent numbness and paresthesias in the hands.  He also noted that the Veteran had a history of neuropathic symptoms for more than 3 years and was status post right endoscopic carpal tunnel release and left carpal tunnel release and release at the canal of Guyon.  Dr. L.L. opined that "to a reasonable degree of the medical [certainty] that his years of service in aircraft maintenance would have a direct causative affect or the very least significant exacerbating affect on his upper extremity neuropathic symptoms."  

The Veteran has also submitted several statements noting that he developed bilateral carpal tunnel syndrome, which is caused by repetitive use trauma, throughout his career as a heavy equipment vehicle mechanic for the Rhode Island Air National Guard.  

Based on the evidence of record, the Board finds that service connection for bilateral carpal tunnel syndrome and surgical scars secondary to bilateral carpal tunnel syndrome is not warranted.  As described in detail above, all the credible and probative evidence explains why the Veteran's bilateral carpal tunnel syndrome is unrelated to active duty or his service in the Rhode Island Air National Guard.   

The Veteran might sincerely believe that he has bilateral carpal tunnel syndrome that is related to his service in the Rhode Island Air National Guard.  The Board acknowledges that lay persons are competent to provide opinions on some medical issues.  However, under the circumstances of this case, and for the reasons described below, the issue of whether the Veteran has a bilateral carpal tunnel syndrome that is related to his service falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).   This is because the complex factors  concerning the nature of carpal tunnel syndrome and possible etiological causes. Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Thus, this lay evidence does not constitute competent medical evidence and lacks probative value.  

The Board acknowledges that the Veteran submitted a private medical opinion that relates his bilateral carpal tunnel syndrome to his service.  However, the Board also notes that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  For that reason, the Board finds that the April 2011 private medical opinion is not of probative value.  The private opinion does not indicate that a full review of the Veteran's claims file and medical history was made, nor did the examiner provide rationale for the conclusion.  Importantly, the April 2011 opinion notes that "years of service in aircraft maintenance would have a direct causative affect or the very least significant exacerbating affect on his upper extremity neuropathic symptoms."  The examiner does not acknowledge that the Veteran only served in aircraft maintenance as a part of the Rhode Island Air National Guard.  The Veteran's position in aircraft maintenance was not full-time and was sporadic at most.  Further, the examiner does not acknowledge that the Veteran's regular profession was a U.S. Postal Service mechanic.  There is no analysis of how years of serving as a mechanic for the Postal Service would affect or cause bilateral carpal tunnel syndrome.  Thus, the Board does not find the opinion of the April 2011 examiner to be persuasive. 

Further, the Board finds that service connection for surgical scars secondary to bilateral carpal tunnel syndrome is not warranted.  In order to grant service connection on a secondary basis there must be evidence of a service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  Here, as noted above, the Board has determined that service-connection for bilateral carpal tunnel syndrome is not warranted.  Thus, the claim for service connection for surgical scars secondary to bilateral carpal tunnel syndrome is denied.      

Accordingly, the Board finds that the preponderance of the evidence is against the claims and entitlement to service connection for bilateral carpal tunnel syndrome and surgical scars secondary to bilateral carpal tunnel syndrome is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral carpal tunnel syndrome is denied.

Entitlement to service connection for surgical scars secondary to bilateral tunnel syndrome is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


